DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 June 2021 and 25 February 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0099757 by Leabman et al. (Leabman hereinafter).

Regarding claim 1 and claim 10 (as a similarly worded method), Leabman discloses a transmitter [see at least Figure 3, (302)] apparatus for a wireless power transmission system [see at least Figure 3], the transmitter apparatus comprising: a receiver position identifier unit configured to determine positions [see at least Figure 3, (312); paragraph 0139] of a plurality of receiver .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0099757 by Leabman et al. (Leabman hereinafter).

Regarding claim 2 and claim 11 (as a similarly worded method), Leabman discloses the transmitter apparatus of claim 1, the beamforming unit adjusts the frequencies and the phases and gains of the signals supplied to the plurality of antennas according to a currently set temporary frequency vector and temporary beamforming vector [see at least paragraph 0133, “may automatically determine the more effective features based on the waveform features”…, “the processor of the transmitter may adjust gain and/or phase of the power transmission signals”].
Leabman fails to disclose wherein, if a change in total harvested energy calculated as a total sum of harvested energy amounts harvested respectively at the plurality of receiver apparatuses according to a temporary frequency vector and a temporary beamforming vector set temporarily through an alternating iterative estimation is within a pre-designated reference harvested energy difference in the current embodiment, however, in another embodiment, Leabman discloses this 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the charge rate of the receiving device to adjust the various parameters of the power transfer to ensure that inefficient parameters are not the cause of a below normal charging rate before alerting a user, thus allowing the user to only be notified if there is a more severe issue with the receiving device.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0099757 by Leabman et al. (Leabman hereinafter) in view of Applicant supplied Achievable Rate Optimization for Massive MIMO Enabled SWIPT Systems Over Downlink Rician Channels by Dong et al. (Dong hereinafter).

Regarding claim 3 and claim 12 (as a similarly worded method), Leabman discloses the transmitter apparatus of claim 2.
Leabman fails to disclose wherein the beamforming unit, upon obtaining a temporary frequency vector, calculates a downlink channel between the transmitter apparatus and each of the plurality of receiver apparatuses and calculates the temporary beamforming vector based on the calculated downlink channels and energy conversion efficiencies of the plurality of receiver apparatuses.  However, Dong discloses this limitation [see at least Figure 1; page number 36813, section B].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize downlink channels to optimize the energy transfer and maximize the sum rate of the system, thus creating a more efficient system.

Allowable Subject Matter
Claims 4-9 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leabman et al. (US 2018/0226840) discloses a beamforming wireless power transfer system that utilizes an antenna array to beam wireless power to the position of a receiving device.
Zeine et al. (US 2017/0179766) discloses a beamforming wireless power system and describes a lobe-shaped pattern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836